     Case 2:17-cv-02612-MMD-DJA Document 64 Filed 03/04/21 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     GEORGE TOLIVER,                                   Case No. 2:17-cv-02612-MMD-DJA

7                                    Plaintiff,                      ORDER
             v.
8
      LAS VEGAS METROPOLITAN POLICE
9     OFFICERS, et al.,

10                              Defendants.

11

12          Pro se Plaintiff George Toliver brings this action asserting claims under 42 U.S.C.

13   § 1983 and Nevada state law. (ECF No. 10.) Plaintiff alleges that on July 27, 2017,

14   Defendants Jonathan Solis and Joel Tomlinson lacked probable cause that he had

15   violated his parole and that, consequently, his arrest was an unlawful seizure in violation

16   of his Fourth Amendment rights. (Id.) On July 31, 2020, Defendants Jonathan Solis and

17   Joel Tomlinson moved for summary judgment, arguing that there is no genuine dispute

18   of material fact that they had probable cause to arrest Plaintiff for violating his parole.

19   (ECF 51 at 7 (“Motion”).) To factually support this assertion, Defendants rely heavily on

20   three attached exhibits: (1) body camera footage, identified as “Solis Body Worn Camera

21   Video” (ECF No. 51-7); (2) body camera footage, identified as “Body Worn Camera of

22   Tomlinson” (ECF No. 51-8); and (3) the incident report, identified as “Violation Report”

23   (ECF No. 51-12).

24          “Although Rule 56 was amended in 2010 to eliminate the unequivocal requirement

25   that evidence submitted at summary judgment must be authenticated, the amended Rule

26   still requires that such evidence ‘would be admissible in evidence’ at trial.” Romero v.

27   Nev. Dep’t of Corr., 673 F. App’x 641, 644 (9th Cir. 2016). The Court therefore must

28   consider whether “the substance of the proffered evidence would be admissible at trial.”
     Case 2:17-cv-02612-MMD-DJA Document 64 Filed 03/04/21 Page 2 of 2


1    Dinkens v. Schinzel, 632 F. Supp. 3d 916, 922-23 (D. Nev. 2019); see also Fraternal

2    Order of Police, Lodge 1 v. City of Camden, 842 F.3d 231, 238 (3d Cir. 2016) (“In ruling

3    on a motion for summary judgment, the court need only determine if the nonmoving party

4    can produce admissible evidence regarding a disputed issue of material fact at trial. The

5    proponent need only explain the admissible form that is anticipated.”) (internal quotation

6    omitted).

7           The body camera footage is not authenticated. The recordings do not identify

8    either of the arresting officers by name, they are not time- or date-stamped, and they do

9    not include any visual or auditory confirmation of the location of the encounter. (ECF Nos.

10   51-7, 51-8.) Additionally, the arrest report is inadmissible hearsay that does not fall under

11   any exception. See United States v. Sims, 617 F.2d 1371, 1376-77 (9th Cir. 1980); United

12   States v. Orozco, 590 F.2d 789, 793 (9th Cir. 1979). Nowhere in their Motion do

13   Defendants address these deficiencies, nor do they ever explain that admissible

14   testimony is forthcoming or what form it will take.

15          If a party fails to properly support an assertion of fact, the Court may give an

16   opportunity to properly support the fact. Fed. R. Civ. P. 56(e)(1). Accordingly, the Court

17   will permit Defendants to cure the deficiency in the body camera footage by authenticating

18   it or, if authentication is not possible, explaining how the substance of the footage will be

19   admissible at trial. The Court will further allow Plaintiff to respond or otherwise give

20   argument explaining any objection he has to authenticity of the body camera footage.

21          It is therefore ordered that the parties must submit any information regarding the

22   authenticity or admissibility of the previously submitted exhibits within seven days. Any

23   filing must be no longer than five pages.

24          DATED THIS 4th Day of March 2021.

25

26
                                                 MIRANDA M. DU
27                                               CHIEF UNITED STATES DISTRICT JUDGE

28

                                                   2
